Taliaferro, J.
The plaintiff sues on a promissory note, dated January 9, 1859, made payable one year after date. Several credits are indorsed on the note, the second on the ninth of January, .1862, the third and last on tho twenty-fourth of August, 1867, more than five years intervening. Suit was brought and citation acknowledged on the third February, 1870. Tho plea of prescription was made by the defendant, which being sustained by the court below and judgment rendered against the plaintiff, he has appealed.
*173It seems the indorsement of the last credit is in the handwriting of the plaintiff, who testified that “it was made with the knowledge and Consent of Valery J. Máyeux, one of the defendants, who promised to j)ay and offered to pay the balance of the note, but the witness, thinking the debt well secured, left it in the hands of the defendant,” etc. •
Prescription had accrued prior to the date of the credit last appearing on the note, and, the act of 1858 requiring a written promise of tho debtor to pay the debt in order to revive the obligation, we think the judgment correct.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed with costs. 21 An. 740.